DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25  objected to because of the following informalities:  Claim 25 depends on itself and should be corrected to depend on claim 24.  Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-17, 19-24, and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ledel (US 5406256).
Regarding claim 1, Ledel discloses a system for monitoring motion (abstract; Fig 1) comprising:
a battery component (10) in electrical communication with an energy storage component (21) via a momentary operation switch that is closed by movement of the system (15);

which remains electrically open in any orientation when the switch is at rest. Whenever the switch is subjected to shock, vibration or motion the switch contacts momentarily close, producing a signal of very short duration. This signal is transmitted via line 16 to the timing
circuit 20. The timing circuit 20 includes a capacitance 21 which rapidly charges to the battery voltage upon receipt of an electrical signal and then discharges through the series resistance combination of resistors 22 and 23. The discharge time of capacitance 21 is determined by the total resistance of resistors 22 and 23, and transistor 24 is connected to the junction point between these two resistors) providing a signal in response to the energy storage component reaching a minimum energy threshold (col 2, ln 51-62: The voltage applied to drive transistor 24 is equal to the voltage drop across resistor 23, thereby causing transistor 24 to remain in the "on' condition for a predetermined time which is determined by the ratio of the two resistances 22 and 23. The voltage coupled to drive transistor 24 slowly drops to a voltage below its shut-off value, and transistor 24 then shuts off and de-energizes the encoder and transmitter circuits 30 and 40, respectively. The encoder circuit 30 and transmitter circuit 50 are activated during the time period when transistor 24 is switched “on, and the signal developed by transmitter 40 as a result thereof is coupled to antennae 50 for transmission into the atmosphere).
Regarding claim 2, Ledel discloses the system of claim 1, and further discloses wherein the minimum energy threshold is based on voltage of the battery component (col 2, ln 42-46: timing circuit 20 includes a capacitance 21 which rapidly charges to the battery voltage upon 
Regarding claim 3, Ledel discloses the system of claim 2, wherein the minimum energy threshold is a ratio of energy storage component voltage to battery voltage (col 2, ln 43-53: capacitance 21 which rapidly charges to the battery voltage upon receipt of an electrical signal
and then discharges....voltage coupled to drive transistor 24 slowly drops to a voltage below its shut-off value, and transistor 24 then shuts off and de-energizes the encoder and transmitter circuits).
Regarding claim 4, Ledel discloses the system of claim 3, wherein the ratio is less than or equal to 1 (col 2, ln 43-56: capacitance 21 which rapidly charges to the battery voltage upon receipt of an electrical signal and then discharges (note, discharge of capacitance 21 results in a ratio less than 1)).
Regarding claim 6, Ledel discloses the system of claim 1 and further discloses wherein the signaling component is powered by the energy storage component (col 2, ln  46-58: discharge time of capacitance 21 is determined by the total resistance of resistors 22 and 23, and transistor 24 is connected to the junction point between these two resistors. The voltage applied to drive transistor 24 is equal to the voltage drop across resistor 23, thereby causing transistor 24 to remain in the “on' condition for a predetermined time which is determined by the ratio of the two resistances 22 and 23. The voltage coupled to drive transistor 24 slowly drops to a voltage below its shut-off value, and transistor 24 then shuts off and de-energizes the encoder and transmitter circuits 30 and 40, respectively. The encoder circuit 30 and transmitter circuit 50 are activated during the time period when transistor 24 is switched "on.).

Regarding claim 8, Ledel discloses the system of claim 3, and further discloses comprising a comparator component for determining the voltage ratio of the energy storage component and battery component (co! 1, ln 45-49: discharge time of capacitance 21 is determined by the total resistance of resistors 22 and 23, and transistor 24 is connected to the junction point between these two resistors).
Regarding claim 9, Ledel discloses the system of claim 1 and further discloses wherein the signaling component employs electromagnetic radiation for communication with one or more electronic devices external to the monitoring system (col 2, ln 60-63: the signal developed by
transmitter 40 as a result thereof is coupled to antennae 50 for transmission into the atmosphere; col 1, ln 62-65: transmitter circuit, which transmits a radio signal encoded according to the manual settings of encoder switches. A radio receiver receives the transmitted radio signal).
Regarding claim 10, Ledel discloses the system of claim 9, and further discloses wherein the electromagnetic radiation comprises radio waves (col 1, ln 62-65: transmitter circuit, which transmits a radio signal encoded according to the manual settings of encoder switches. A
radio receiver receives the transmit ted radio signal).
Regarding Claim 11, Ledel discloses the system of claim 10. Ledel does not disclose wherein the radio waves have a frequency of 300 MHz to 3GHz, but discloses FM radio waves (col 3, ln 6-8: FM (i.e. 88 to 108 MHz). However, it would have been obvious to one of
ordinary skill in the art to have provide the radio signals to have a frequency of 300 MHz to 3GHz, based on routine experimentation, to provide transmission in a range compatible with the receivers used with the system.

Regarding Claim 14, Ledel discloses a method of monitoring motion comprising: coupling a monitoring system to a subject (col 3, ln 61-62: physically attached to a device or article whose motion is desired to be detected); the monitoring system comprising a signaling component (40) and a battery component (10), the battery component (10) in electrical communication with an energy storage component (21) via a momentary operation switch (15) closing the momentary operation switch in response to motion or movement by the subject to charge the energy storage component with the battery component (col 2, ln 28-62: battery 10..utilized to energize the circuits into operation. Power is applied to a motion sensor switch 15 which, in the preferred embodiment, is a momentary contact mercury switch. ... The switch is a
vibration-motion switch which remains electrically open in any orientation when the switch is at rest. Whenever the switch is subjected to shock, vibration or motion the switch contacts momentarily close, producing a signal of very short duration. This signal is transmitted via
line 16 to the timing circuit 20. The timing circuit 20 includes a capacitance 21 which rapidly charges to the battery voltage upon receipt of an electrical signal and then discharges through the series resistance combination of resistors 22 and 23. The discharge time of capacitance 21 is determined by the total resistance of resistors 22 and 23, and transistor 24 is connected to the junction point between these two resistors); and emitting a signal with the signaling component in response to the energy storage component reaching a minimum energy threshold (col 2, ln 51-62: The voltage applied to drive transistor 24 is equal to the voltage drop across resistor 23, thereby causing transistor 24 to remain in the “on’ condition for a predetermined time which is 
transmission into the atmosphere).
Regarding claim 15, Ledel discloses the system of claim 14, and further discloses wherein the minimum energy threshold is based on voltage of the battery component (col 2, ln 42-46: timing circuit 20 includes a capacitance 21 which rapidly charges to the battery voltage
upon receipt of an electrical signal and then discharges through the series resistance combination of resistors 22 and 23).
Regarding claim 16, Ledel discloses the method of claim 15, and further discloses wherein the minimum energy threshold is a ratio of energy storage component voltage to battery voltage (co! 2, ln 43-53: capacitance 21 which rapidly charges to the battery voltage upon
receipt of an electrical signal and then discharges....voltage coupled to drive transistor 24 slowly drops to a voltage below its shut-off value, and transistor 24 then shuts off and de-energizes the encoder and transmitter circuits).
Regarding claim 17, Ledel discloses the method of claim 16, and further discloses wherein the ratio is less than or equal to 1 (col 2, ln 43-56: capacitance 21 which rapidly charges to the battery voltage upon receipt of an electrical signal and then discharges (note, discharge of
capacitance 21 results in a ration less than 1)).

Regarding claim 20, Ledel discloses method of claim 16, and further discloses wherein the system further comprises a comparator component for determining the voltage ratio of the energy storage component and battery component (col 1, ln 45-49: discharge time of capacitance 21 is determined by the total! resistance of resistors 22 and 23, and transistor 24 is connected to the junction point between these two resistors).
Regarding claim 21, Ledel discloses the system of claim 14 and further discloses wherein the energy storage component powers the signaling component (col 2, ln 46-58: discharge time of capacitance 21 is determined by the total resistance of resistors 22 and 23, and transistor 24 is connected to the junction point between these two resistors. The voltage applied to drive transistor 24 is equal to the voltage drop across resistor 23, thereby causing transistor 24 to remain in the “on' condition for a predetermined time which is determined by the ratio of the two resistances 22 and 23. The voltage coupled to drive transistor 24 slowly drops to a voltage below its shut-off value, and transistor 24 then shuts off and de-energizes the encoder and transmitter circuits 30 and 40, respectively. The encoder circuit 30 and transmitter circuit 50 are activated during the time period when transistor 24 is switched "on.).
Regarding claim 22, Ledel discloses the system of claim 14 and further discloses wherein the signaling component employs electromagnetic radiation for communication with one or more electronic devices external to the monitoring system (col 2, ln 60-63: the signal developed by transmitter 40 as a result thereof is coupled to antennae 50 for transmission into the atmosphere; 
Regarding claim 23, Ledel discloses the system of claim 22, and further discloses wherein the electromagnetic radiation comprises radio waves (col 1, ln 62-65: transmitter circuit, which transmits a radio signal encoded according to the manual settings of encoder switches. A
radio receiver receives the transmit ted radio signal).
Regarding claim 24, Ledel discloses the system of claim 14 and further discloses wherein the signaling component employs electromagnetic radiation for communication with one or more electronic devices external to the monitoring system (col 2, ln 60-63: the signal developed by transmitter 40 as a result thereof is coupled to antennae 50 for transmission into the atmosphere; col 1, ln 62-65:transmitter circuit, which transmits a radio signal encoded according to the manual settings of encoder switches. A radio receiver receives the transmitted radio signal).
Regarding claim 26, Ledel discloses the system of claim 14, and further discloses wherein the subject is selected from the group consisting of a person, animal, equipment, products and inventory (col 3, ln 61-62: physically attached to a device or article whose motion
is desired to be detected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledel, as discussed above, in view of Malik et al. (US 20100302041), hereinafter “Malik”.
Regarding claim 12, Ledel discloses the system of claim 9, but does not specifically disclose wherein the one or more electronic devices comprise a cellular phone, computer, tablet, server, global positioning system or combinations thereof; however, Malik discloses a motion
sensing system (abstract) wherein the one or more electronic devices comprise a cellular phone, computer, tablet, server, global positioning system or combinations thereof (para [0048}: cell phone). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to use the cell phone of Malik in the system of Ledel, to receive the signal at a designated device (see Malik, para [0048)).
Regarding claim 25, Ledel discloses the system of claim 9, but does not specifically disclose wherein the one or more electronic devices comprise a cellular phone, computer, tablet, server, global positioning system or combinations thereof; however, Malik discloses a motion
sensing system (abstract) wherein the one or more electronic devices comprise a cellular phone, computer, tablet, server, global positioning system or combinations thereof (para [0048]: cell phone). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to use the cell phone of Malik in the method of Ledel, to receive the signa! at a designated device (see Malik, para [0048)).
Claims 1-3, 5, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20150371511).
Miller et al. teaches a battery component in electronic communication with an energy storage component (FIG. 7-8 teaches a permanent battery and rechargeable battery) via a momentary operation switch that is closed by movement of the system (abstract+ teaches a 
Re claim 2, the battery voltage as discussed above is used to charge the rechargeable energy.
 Re claims 3 and 5, though silent to a ratio, as  maximum charge voltage of the permanent battery is preferably less than the maximum charge voltage of the rechargeable power source , whereby charging of the rechargeable power source beyond the voltage of the permanent battery primarily occurs through the solar system or the external power, it would have been obvious that as the battery is less than the voltage that a ratio exists that is greater than 1.  
Re claims 14-16, and 18, the limitations have been discussed above re claims 1-3 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887